McLean, J.
(specially concurring).
Whenever a bank pays a check drawn upon it, or upon any other bank, it does so at its peril; it is the duty of the bank to know that it is paying the money to the right party, and if the party presenting the check for payment is not the party, he is necessarily guilty of forgery in presenting the check with the name of the wrong, party having been indorsed thereon by him. The fact that both parties have the same name does not, and cannot, in the very nature of things, alter the question. The fact that one writes his own name across the check, and knowing that the check is payable to another party, is as guilty of forgery as if he had personated another person, and had forged the name of the other person— in truth and in fact, when he does this he is personating another person. * The bank must look alone to the party presenting the check for a good title. Any other doctrine would result in a party losing his property, without any fault on his part. The rule is well settled that *518an indorser guarantees the genuineness of all prior indorsements.
It is an elementary principle that, when one or two equally innocent persons must suffer, he, hy whose fault or neglect the loss is caused, must hear the burden. Suppose the check in this case had been made payable to Bill Smith, and that the negro named Thomas had written the name Bill Smith in blank across the hack of the check and presented the check for payment, at the same time stating to the appellee that Smith had indorsed the check, could not in that case Bill Smith, the true owner of the check, have recovered his money? We see no difference in principle between such a case and the instant one. The difficulty with appellee is in confusing the real owner of the check with a party who hears the name of the real owner — it fails to distinguish between a name and the person.